In an action to recover damages for personal injuries resulting from plaintiff being struck by a golf ball driven from defendants’ miniature golf course, order denying motion of defendant Backman to open default, *742to vacate default judgment, to restore the action to the Trial Term calendar for trial, and to vacate subpoena in supplementary proceedings, reversed on the law, without costs, and the motion granted in all respects except as to vacating the judgment, which shall stand as security, upon condition that within ten days from the entry of the order herein the appellant pay the respondent fifty dollars costs. In the event of the appellant’s failure to comply with this condition, the order is affirmed, with ten dollars costs and disbursements. The inadvertences of defendant-appellant’s counsel should not under the circumstances be charged against said defendant. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.